          Case 4:19-cv-01712-DMR Document 5 Filed 04/03/19 Page 1 of 2


 1   MATTHEW J. ZEVIN (SBN 170736)
     mzevin@aol.com
 2   STANLEY LAW GROUP
     10021 Willow Creek Road, Suite 200
 3   San Diego, CA 92131
     Telephone: (619) 235-5306
 4   Facsimile: (815) 377-8419
 5   Attorneys for Plaintiffs
     MICHELLE GYORKE-TAKATRI,
 6   KATIE SILVER
 7   BRYAN A. MERRYMAN (SBN 134357)
     bmerryman@whitecase.com
 8   RACHEL J. FELDMAN (SBN 246394)
     rfeldman@whitecase.com
 9   WHITE & CASE LLP
     555 South Flower Street, Suite 2700
10   Los Angeles, CA 90071-2433
     Telephone: (213) 620-7700
11   Facsimile: (213) 452-2329
12   Attorneys for Defendant
     GERBER PRODUCTS COMPANY
13

14                                     UNITED STATES DISTRICT COURT
15                               NORTHERN DISTRICT OF CALIFORNIA
16

17

18   MICHELLE GYORKE-TAKATRI and KATIE                Case No.: 3:19-cv-01712-DMR
     SILVER on behalf of themselves and all others    [Assigned to Magistrate Judge Donna M. Ryu]
19   similarly situated,
20                       Plaintiffs,                  STIPULATION OF DISMISSAL OF
                                                      ENTIRE ACTION
21               v.
22   GERBER PRODUCTS COMPANY,
23                       Defendant.
24

25

26

27

28


     Americas 93490634                                                      STIPULATION OF DISMISSAL
          Case 4:19-cv-01712-DMR Document 5 Filed 04/03/19 Page 2 of 2


 1               Plaintiffs Michelle Gyorke-Takatri and Katie Silver and defendant Gerber
 2   Products Company stipulate to the dismissal without prejudice of the entire action,
 3   pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. Each
 4   party shall bear its own costs and attorneys’ fees.
 5

 6               IT IS SO STIPULATED.
 7

 8   Dated: April 2, 2019                        STANLEY LAW GROUP
 9
                                                 By: _/s/ Matthew J. Zevin____
10                                                      Matthew J. Zevin
11                                               Attorneys for Plaintiffs
                                                 MICHELLE GYORKE-TAKATRI
12                                               and KATIE SILVER
13

14
     Dated: April 2, 2019                        WHITE & CASE LLP
15

16                                               By: _/s/ Bryan A. Merryman__
                                                        Bryan A. Merryman
17

18                                               Attorneys for Defendant
                                                 GERBER PRODUCTS COMPANY
19

20

21

22

23

24

25

26

27

28

                                                 -1-
     Americas 93490634                                                     STIPULATION OF DISMISSAL
